Citation Nr: 0606877	
Decision Date: 03/09/06    Archive Date: 03/23/06	

DOCKET NO.  02-20 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for generalized 
weakness and paralysis, purportedly the result of an 
October 1998 influenza vaccine, or a January 1999 pneumonia 
vaccine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board in September 2004, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

The veteran did not suffer additional disability, including 
generalized weakness and/or paralysis, as a result of, nor is 
there evidence of, carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA medical personnel at the time of an influenza 
vaccination in October 1998 or a pneumonia vaccination in 
January 1999.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for generalized weakness and/or paralysis, 
claimed as the result of an influenza vaccination in 
October 1998 or a pneumonia vaccination in January 1999, are 
not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In this case, in September 2003, October 2004, and March 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151, as well as what information and evidence must be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence pertaining to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a 
December 2002 Statement of the Case (SOC) and October 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to the VA, or obtained 
by VA on the veteran's behalf.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA medical records and examination reports.  The 
veteran did not provide an authorization to obtain records 
from Beaufort Hospital; thus, these records could not be 
obtained.  Under the circumstances of this case, the veteran 
has received the notice and assistance contemplated by law, 
and adjudication of his claim poses no risk of prejudice to 
him.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claim).  



Factual Background

At the time of a VA examination in July 1996, the veteran 
reported having experienced a "stroke" two years after he was 
separated from service.  This "stroke" purportedly caused 
right-sided weakness, speech problems, and altered gait, as 
well as reduced strength, coordination, and thought 
processes.  On physical examination, there was evidence of 
muscular weakness of both legs and feet, slightly more 
pronounced on the right.

When seeking VA medical treatment in September 1996, the 
veteran reported that his "stroke" had occurred 2 to 3 years 
earlier.  At that time, the veteran was apparently given both 
pneumonia vaccine and a "flu shot," with no untoward 
reaction.  

VA treatment records dated in 1997 and 1998 indicate that the 
veteran suffered from right hemiparesis due to a 
cerebrovascular accident occurring around 1994.  Additional 
records referenced a head injury in 1992.  

VA treatment records show that, in October 1998, the veteran 
was given influenza vaccine, following which he did not 
experience any symptoms.  Those records include documentation 
of the veteran having been informed of any symptoms that 
might result from influenza vaccine.  The veteran was 
additionally given pneumonia vaccine on January 13, 1999.  At 
that time, a VA physician found that he was suffering from 
depression.

On January 28, 1999, the veteran was transferred to a VA 
medical facility from a private hospital following the acute 
onset of quadriparesis, paralysis, dysarthria, and dysphagia.  
Multiple diagnostic tests and examinations failed to reveal 
any cause for the veteran's symptoms.  Electromyography (EMG) 
conducted in February 1999 was interpreted as consistent with 
multilevel lumbosacral flexopathy and acute transverse 
myelitis, which a neurologist thought might be related to the 
recent vaccination.  Magnetic resonance imaging (MRI) 
revealed no evidence of a current or prior stroke.

At the time of a period of VA hospitalization in January and 
February 1999, it was noted that the cause of the veteran's 
symptoms could not be determined, and that his medical care 
providers questioned whether his symptoms could be due to a 
conversion disorder versus malingering, given that the 
veteran had stated that he was seeking an increase in 
compensation.  When questioned, the veteran gave a history of 
a prior cerebrovascular accident, with no residual deficit.  
He additionally indicated that, approximately three weeks 
earlier, he had received a vaccine for "pneumonia" from the 
VA.  At some point prior to the veteran's hospitalization, 
and during the current year, he had reportedly received a 
"flu shot."  The hospital summary additionally indicated 
that, although an EMG examination was consistent with acute 
transverse myelitis, all neurology evaluations for transverse 
myelitis and Guillain-Barre syndrome were normal.  The 
summary further indicated that, although the EMG examination 
revealed evidence of peripheral neuropathy, that finding 
might not be related to demonstrated symptomatology.  
Subsequent VA medical records indicated that no physiological 
cause could be found for the symptoms demonstrated in 
January 1999.  

VA records dated in January 2000 reveal that the veteran was 
seen at that time for another episode of transient global 
weakness, which resolved within six hours.  He additionally 
reported difficulty with walking, as well as difficulty 
moving his left leg, and could not move his right leg "at 
all."  According to the veteran, he found it necessary to use 
a wheelchair for ambulation.  The veteran's physician 
referenced the prior episode of weakness in January 1999, for 
which the veteran was hospitalized, and which resulted in a 
diagnosis of conversion disorder versus malingering.  The 
physician again attributed the veteran's symptoms to a 
conversion disorder versus malingering, and referred the 
veteran for psychiatric evaluation.  

The veteran failed to appear for the scheduled VA psychiatric 
evaluation in January 2000.  However, the psychiatrist 
reviewed his medical records, and noted that he had been 
given a diagnosis of major depression.  The psychiatrist 
found that there was a possibility of undiagnosed post-
traumatic stress disorder, though he did not specify a 
stressor, something he felt might be associated with (the 
veteran's) conversion disorder and depression.  He 
additionally found that there might be a physical cause for 
the veteran's symptoms, and that 20 to 50 percent of 
individuals diagnosed with a conversion disorder eventually 
were found to have a medical reason for their symptoms.

In August 2000, the veteran underwent a VA medical 
examination in conjunction with a claim for an increased 
rating for bilateral pes planus.  At that time, the examiner 
noted that the veteran was confined to a wheelchair.  His 
past medical history was significant for a "left CVA 
[cerebrovascular accident] in 1998."  In an addendum to the 
original report, the VA examiner found that the veteran's 
inability to ambulate was not due to pes planus.  He did not, 
however, make any findings regarding the alleged 
cerebrovascular accident.  

In August 2001, the veteran underwent an additional VA 
neurological evaluation.  That evaluation revealed reduced 
strength in the right upper and lower extremities, though the 
motor examination showed normal tone and bulk.  Deep tendon 
reflexes were reduced throughout.  The neurologist referenced 
a May 1999 EMG, which disclosed peripheral polyneuropathy 
affecting both lower extremities equally, but did not explain 
the weakness in the veteran's right lower extremity.  The 
neurologist determined that the veteran's right-sided 
weakness was of unclear etiology, and that there was no 
evidence of motor neuron disease.

During the course of VA outpatient treatment in 
November 2001, the veteran received an influenza 
immunization.  At that time, the veteran denied any allergies 
to eggs, and similarly denied problems with Guillain-Barre 
syndrome.  Notably, the veteran had no reaction 15 minutes 
following his injection.  

VA records covering the period from July 2002 to May 2005 
show treatment during that time for various medical problems.  
In an entry of July 2002, the veteran gave a history of 
sudden weakness with quadriplegia, which had its onset in 
February 1999.  Reportedly, the veteran was "worked up" at 
that time, with magnetic resonance imaging of his head, his 
cervical spine, his thoracic spine, and his lumbosacral spine 
all being within normal limits.  Since that time, the veteran 
had improved, and was now able to walk with a cane.  However, 
the veteran continued to experience some weakness in his 
right lower extremity.  On physical examination, motor 
strength was 4/5 in both the right upper and lower 
extremities, and 5/5 in the left upper and lower extremities.  
The pertinent diagnosis noted was of a patient with right-
sided weakness of unclear etiology, and no evidence of 
neurological changes consistent with either upper or lower 
motor neuron disease.

In an entry of April 2003, the veteran reported that he had 
been going up and down stairs unassisted in order to obtain 
items from a vending machine.  According to the veteran, his 
overall energy level was "fine," and the weakness in his 
lower extremities was better.  At the time of evaluation, the 
veteran demonstrated the ability to ambulate freely without 
the assistance of a cane.  On physical examination, there was 
normal motor bulk and tone in the veteran's extremities.  
Motor strength in the right and left upper and lower 
extremities was 5/5.  The clinical assessment was of a 
51-year-old man with recent onset of headache, fever, sore 
throat, and mild meningismus, possibly indicative of viral 
meningitis, whose symptoms had been improving on a daily 
basis. 

During the course of VA outpatient treatment in June 2004, 
there was noted a history of possible meningitis, which had 
resolved.  Also noted was a history of right-sided weakness 
of unclear etiology.  Currently, the veteran exhibited no 
evidence of neurological changes consistent with either upper 
or lower motor neuron disease. 

At the time of a VA psychiatric examination in May 2005, it 
was noted that the veteran's claims folder had been reviewed.  
When questioned, the veteran reported that his health was 
"failing on (him)."  The veteran explained that he had been 
experiencing significant problems with high blood pressure 
and cholesterol, and that his feet were "already dead."  
Currently, the veteran was experiencing problems with his 
legs, stating that both of his legs were weak, and that he 
had a right-sided weakness.  However, the veteran did not 
report that he had suffered a stroke.  

On mental status examination, the veteran appeared frequently 
confused, and unable to articulate his thoughts.  It was the 
impression of the examiner that the veteran's cognitive 
functioning was significantly impaired.  While there was not 
a great deal of information available regarding the veteran's 
reported stroke in the mid-1970's, the symptoms he displayed 
were consistent with post-cerebrovascular disease impairment.  

According to the examiner, it was beyond the scope of the 
current psychiatric examination to determine precisely the 
extent to which psychiatric factors interacted with physical 
impairment in the veteran's current clinical presentation.  
However, the veteran's lower extremity difficulties had been 
extensively assessed and treated over the years.  It did not 
appear to the examiner that there was any sort of obvious 
evidence of malingering during his testing.  However, the 
veteran was clearly depressed, and the extent to which his 
symptoms of anhedonia, dysphoria, and anxiety might interact 
in limiting his overall physical resiliency might, according 
to the examiner, be considerable.  In the opinion of the 
examiner, it did not appear that the veteran's difficulties 
in ambulation, coordination, and physical loss of sensation 
might be attributed entirely to psychiatric illness.  The 
pertinent diagnoses noted were major depressive disorder; and 
right-sided weakness, possibly the aftermath of 
cerebrovascular disease during the 1970's.

In a report of October 2005, a VA neurologist indicated that 
he had reviewed the veteran's claims file, giving particular 
attention to a VA medical center hospitalization in 
January 1999 following the abrupt onset of back pain and 
generalized weakness.  At that time, a thorough 
neurodiagnostic evaluation was undertaken, including magnetic 
resonance imaging of the veteran's brain and entire spine, 
lumbar puncture, laboratory studies, electromyography and 
nerve conduction studies.  These studies revealed no 
objective abnormalities indicative of the potential and well-
recognized neurologic complications of vaccinations.  
Specifically, there were no objective abnormalities 
suggestive of Guillain-Barre syndrome or transverse myelitis.  
Over time, the veteran experienced gradual symptomatic 
improvement.  In the opinion of the neurologic examiner, in 
the absence of any supportive objective findings, there was 
no causal relationship between the vaccinations of 
November 1998 and January 1999 and the veteran's 
hospitalization in January 1999.  



Analysis

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for generalized 
weakness and paralysis.  In pertinent part, it is argued that 
the generalized weakness and paralysis which the veteran 
experienced in January 1999 was caused by the October 1998 
influenza vaccine or the January 1999 pneumonia vaccine 
administered by VA medical personnel. 

In that regard, compensation benefits may be awarded for a 
"qualifying additional disability" under the provisions of 
38 U.S.C.A. § 1151 in the same manner as if the additional 
disability were service connected.  The additional disability 
qualifies for compensation if the disability is not the 
result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment to his condition after 
such treatment.  To establish causation, the evidence must 
show that the medical treatment resulted in the veteran's 
additional disability.  Disability that is due to the 
continuance or natural progress of a disease is not due to VA 
treatment unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the veteran's additional disability, it must be shown that 
the medical treatment caused the additional disability, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each case to be determined based on what a 
reasonable health care provider would have foreseen.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).  

In the present case, it is clear that, prior to the 
administration of the vaccines in question, the veteran was 
already experiencing some weakness of his extremities.  While 
to date, there has been no objective evidence that, two years 
following the veteran's discharge from service, he 
experienced a stroke, as of the time of a VA medical 
examination in July 1996, the veteran was already 
experiencing some muscular weakness of both legs and feet, 
somewhat more pronounced on the right.  Significantly, this 
"weakness" of both lower extremities was at a point in time 
more than two years prior to his first vaccination (for 
influenza).  

The Board concedes that, in October 1998, the veteran 
received the influenza vaccine from VA medical personnel.  
However, he was at that time informed of any symptoms which 
could result from the vaccine.  Moreover, pertinent evidence 
of record is to the effect that, following administration of 
the vaccine, the veteran experienced no untoward symptoms.  
While in late January 1999, the veteran was transferred to a 
VA medical facility for the reported acute onset of 
quadriparesis, paralysis, dysarthria, and dysphagia, those 
symptoms were never conclusively linked to the veteran's 
October 1998 and January 1999 vaccinations.  Rather, the 
majority of the veteran's symptoms were eventually attributed 
to what was considered to be an "unknown etiology."  

The Board observes that, in November 2001, the veteran once 
again received 
the influenza vaccine with no reaction.  Of some interest is 
the fact that, at the 
time of the administration of that vaccine, the veteran 
denied any problems with Guillain-Barre syndrome.  Moreover, 
while during the period from July 2002 to April 2003, the 
veteran experienced an additional episode of lower extremity 
weakness, apparently the result of viral meningitis, as of 
April 2003, he was going "up and down stairs" unassisted in 
order to obtain items from a vending machine.  According to 
the veteran, his overall energy level was fine, and the 
weakness in his lower extremities was "better."  

The Board acknowledges that, at various times, the veteran's 
paralysis and/or generalized weakness has been attributed to 
a psychiatric disability, specifically, 
a conversion reaction.  However, following a VA psychiatric 
examination in May 2005, the examiner was of the opinion that 
the veteran's difficulties in ambulation, coordination, and 
physical loss of sensation could not be attributed entirely 
to his psychiatric illness.  While on at least one occasion, 
EMG findings were interpreted as consistent with an acute 
transverse myelitis, which might possibly be related to a 
recent vaccination, a VA neurologist, following a full review 
of the veteran's claims file in October 2005, offered his 
opinion that, given the absence of any supportive objective 
evidence, including abnormalities indicative of well 
recognized neurological complications of vaccinations, there 
was "no causal relationship" between the veteran's 
vaccinations of November 1998 and January 1999 and his 
hospitalization for paralysis in late January 1999.  

Based on the aforementioned, the Board is of the opinion that 
the veteran has experienced no additional disability, to 
include paralysis and/or generalized weakness, as a result of 
his influenza vaccination in October 1998 or his pneumonia 
vaccination in January 1999.  Nor is there any evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
treating personnel.  Accordingly, compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
generalized weakness and paralysis must be denied.  

In reaching this determination, the Board has given due 
consideration to the request of the veteran's accredited 
representative that, prior to a final adjudication of the 
veteran's current claim, certain "quality assurance" records 
be obtained.  However, pursuant to a recent informal finding 
by the Office of the General Counsel, Department of Veterans 
Affairs, the Board is not at liberty to obtain such records.  
Although VA is required under the VCAA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, and quality 
assurance records might contain evidence and conclusions 
relevant to a determination under 38 U.S.C.A. § 1151, VA is 
not permitted to disclose quality assurance records to the 
public except in narrowly-defined circumstances pursuant to 
38 U.S.C.A. § 5705.  Because records obtained through the 
VCAA must be considered in a claim, and records considered in 
a claim must be disclosed to claimants under VA regulations 
and Veterans Court case law, the Office of General Counsel 
has determined that Congress intended the privilege to apply 
to prevent VA from obtaining and using these records where 
doing so would inevitably entail disclosure.  See also Loving 
v. Nicholson, 19 Vet. App. 96 (2005).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for generalized weakness and paralysis, 
purportedly the result of an October 1998 influenza vaccine 
or a January 1999 pneumonia vaccine, are denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


